        Case 1:20-cv-10701-DPW Document 120 Filed 09/23/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


                                                      )
 MICHAEL MCCARTHY; WILLIAM R.                         )
 BIEWENGA; LAURIE WARNER; TIMOTHY                     )
 GALLIGAN; JIM SIMMONS; DAVID                         )
 LANTAGNE; THOMAS LEIGHTON; TROY CITY                 )        CIVIL ACTION NO.
 TACTICAL LLC; WORCESTER PISTOL AND                   )        1:20-cv-10701-DPW
 RIFLE CLUB, INC.; SHOOTING SUPPLY LLC;               )
 FIREARMS POLICY COALITION, INC.;                     )
 COMMONWEALTH SECOND AMENDMENT,                       )
 INC.; and SECOND AMENDMENT                           )
 FOUNDATION, INC.,                                    )
                                                      )        PLAINTIFFS’ MOTION
                               Plaintiffs,            )        FOR SUMMARY JUDGMENT
                                                      )
                -against-                             )
                                                      )        ORAL ARGUMENT
 CHARLES D. BAKER, in his Official Capacity as        )        REQUESTED
 Governor of the Commonwealth of Massachusetts and )
 in his Individual Capacity; MONICA BHAREL MD,        )
 MPH, in her Official Capacity as Commissioner of the )
 Massachusetts Department of Public Health and in her )
 Individual Capacity; and JAMISON GAGNON, in his )
 Official Capacity as Commissioner of the Department )
 of Criminal Justice Information Services and in his  )
 Individual Capacity,                                 )
                                                      )
                               Defendants.            )
                                                      )

       COME NOW the Plaintiffs, who respectfully move the Court for the issuance of:

       1)      a permanent injunction, and

       2)      a declaratory judgment

prohibiting the Defendants, their officers, agents, servants, employees, all persons in concert or

participation with them and all persons who receive notice of the Court’s Order, from enforcing

any order analogous to COVID-19 Executive Order No. 13 and/or COVID-19 Executive Order

No. 19 so as to preclude lawfully licensed firearms and ammunition dealers from conducting
        Case 1:20-cv-10701-DPW Document 120 Filed 09/23/20 Page 2 of 3




retail sales of firearms, ammunition and accessories with lawfully qualified purchasers, and

further, from precluding the operation of shooting ranges and firearms training.

       PLEASE TAKE NOTICE that this motion for summary judgment shall be heard on the

basis of this motion, the accompanying memorandum of law, the accompanying FRCP 56.1

statement and annexed affidavits, declarations and exhibits, as well as all pleadings and other

submissions in this case, and all other evidence that has been or may be submitted to the Court.

                             ORAL ARGUMENT REQUESTED

       PLEASE TAKE FURTHER NOTICE that oral argument is requested.

       Dated: September 23, 2020

                                          Respectfully submitted,
                                          THE PLAINTIFFS,
                                          By their attorneys,

                                           /s/ David D. Jensen
                                          David D. Jensen, Esq.
                                          Admitted Pro Hac Vice
                                          David Jensen & Associates
                                          33 Henry Street
                                          Beacon, New York 12508
                                          Tel: 212.380.6615
                                          Fax: 917.591.1318
                                          david@djensenpllc.com

                                          J. Steven Foley
                                          BBO # 685741
                                          Law Office of J. Steven Foley
                                          100 Pleasant Street #100
                                          Worcester, MA 01609
                                          Tel: 508.754.1041
                                          Fax: 508.739.4051
                                          JSteven@attorneyfoley.com




                                                -2-
         Case 1:20-cv-10701-DPW Document 120 Filed 09/23/20 Page 3 of 3




                                          Jason A. Guida
                                          BBO # 667252
                                          Principe & Strasnick, P.C.
                                          17 Lark Avenue
                                          Saugus, MA 01960
                                          Tel: 617.383.4652
                                          Fax: 781.233.9192
                                          jason@lawguida.com



                                    CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the CM/ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on September 23,

2020.

                                                  /s/ David D. Jensen
                                                  David D. Jensen, Esq.




                                                -3-
